Citation Nr: 1105611	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, 
claimed as back pain.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1993 to December 
1996.  The Veteran also had service in the Army Reserves from 
January 1997 to October 2001. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2006 by a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was previously before the Board in September 
2009 and remanded at that time for additional evidentiary 
development, to include obtaining clarification from the Veteran 
regarding Social Security Administration (SSA) records and 
affording the Veteran a VA examination.  The Board finds 
substantial compliance with the September 2009 remand order for 
reasons discussed in greater detail below.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999). 

The Veteran also perfected an appeal on the issue of entitlement 
to service connection for tinnitus.  During the pendency of the 
appeal, the RO awarded service connection for tinnitus by way of 
a rating decision dated August 2010.  The RO assigned a 10 
percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, effective July 11, 2005.  To date, the Veteran has not 
expressed disagreement with either the initial rating or 
effective date assigned with regard to this disability.  
Accordingly, this issue is no longer before the Board for 
appellate consideration.


FINDING OF FACT

Although the Veteran was treated in service for muscle strain, 
any currently diagnosed back disability is not attributable to 
any event, injury or disease during service, nor was arthritis 
shown to any degree within one year of discharge.


CONCLUSION OF LAW

A lumbar spine disability, claimed as back pain, was not incurred 
in or aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed back disability 
is related to his period of active service and in particular, to 
an in-service back injury sustained while playing football.  
Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. 3.303(d).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and Department of Veterans 
Affairs regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2010), service connection for 
certain disabilities, including arthritis, may be granted on a 
presumptive basis if manifested to a compensable degree within 
one year after separation from service.

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in October 1993 prior to entering service.  
The clinical evaluation was normal and no back abnormalities were 
found.  The Veteran also provided a medical history in which he 
specifically denied ever having back trouble.  In July 1995, the 
Veteran reported to sick call with subjective complaints of back 
pain for one day.  According to the Veteran, he fell down on his 
side while playing football.  The impression was muscle strain.  
The Veteran was also afforded a clinical evaluation and physical 
examination in October 1996 prior to discharge from service.  The 
clinical evaluation was normal and no back abnormalities were 
found. 

The first pertinent post-service evidence of record is dated July 
2005.  The Veteran presented to a VA medical facility with 
subjective complaints of intermittent back pain for a period of 
approximately two months.  X-rays of the lumbar spine were 
interpreted to be normal.  Follow-up x-rays of the Veteran's 
lumbar spine taken in August 2005 were also normal.

The Veteran subsequently sought care at the Santa Rosa Medical 
Center Emergency Department in August 2005.  He reported 
subjective complaints of radiating back pain for approximately 
three to four weeks.  He denied any known injury.  The impression 
was sciatica and radiculopathy.  Magnetic resonance imaging (MRI) 
of the Veteran's lumbar spine performed that same month was 
interpreted to show central disc protrusion at L5-S1 with an 
extruded fragment extending inferiorly to S1 compressing the 
thecal sac.  See also, August 2005 private treatment note from M. 
Abendan, M.D.; November 2005 VA follow-up note.

The Veteran was afforded a VA Compensation and Pension (C&P) 
joints examination in April 2006.  The examiner reviewed the 
claims file.  According to the Veteran, acute onset of back pain 
occurred in 2005 and consisted of radiating pain in the right 
buttocks.  The Veteran continued to experience radiating pain 
thereafter.  The Veteran continued to work in construction, but 
stated that he could not do heavy lifting.  Following a physical 
examination, the examiner diagnosed the Veteran as having a 
central disc protrusion at L5-S1 compressing the thecal sac at 
the level of S1 with radicular symptoms.  The examiner also noted 
that there was a 10-year gap in the back symptomatology in the 
medical records.  As such, the examiner determined that the 
current central disc protrusion at L5-S1 was not caused by or the 
result of the acute back strain in service in July 2005.  The 
examiner further found no evidence of back problems at the time 
of the Veteran's separation examination in October 1996.

The Veteran indicated in his April 2007 notice of disagreement 
(NOD) that his back "has bothered me off and on ever since my 
football injury when I was in the Army."  The Veteran reported 
gradually worsening pain until 2005, at which time he experienced 
radiating pain and loss of strength.  See also, statements dated 
May 2007 and February 2008.

The Veteran was also afforded a VA C&P spine examination in June 
2010.  The examiner reviewed the claims file.  The Veteran stated 
that he injured his back playing football in service in 1995.  By 
his own account, he was prescribed Motrin and "went back to work 
the next day."  The Veteran further stated that he "didn't 
think much about it after that" and that "it [the back] 
bothered me here and there."  The Veteran denied recurrent back 
injuries, accidents, or surgeries after service.  He acknowledged 
no treatment for low back pain since 2006.  The Veteran avoided 
strenuous construction work as a result of back pain, but worked 
intermittently as a handyman.  Following a physical examination, 
the examiner diagnosed the Veteran as having lumbar degenerative 
disc disease (DDD) with right lumbar sensory radiculopathy at L4, 
S1, and S2.  This disability, according to the examiner, resulted 
in mild functional limitation.  

In the examiner's opinion, this disability was not caused by or 
related to the Veteran's period of service or his in-service 
treatment for muscle strain, instead it was likely age-related.  
Specifically, the examiner noted that the Veteran's in-service 
muscle strain was resolved without residuals.  In reaching this 
conclusion, the examiner reasoned that the Veteran's October 1996 
separation examination was silent for any back problems or 
radiculopathy.  There was also a lack of chronicity and 
continuity of care for 10 years after discharge from service.  
The examiner attributed the Veteran's disability to his age.

In September 2010, the June 2010 VA C&P examiner provided an 
addendum to the original opinion.  In particular, the examiner 
noted that x-rays of the Veteran's lumbar spine taken in June 
2010 were interpreted to show interval degenerative changes of 
the lumbosacral spine.  The examiner also stated that there was 
no correlation between the Veteran's currently diagnosed DDD and 
his in-service muscle strain for the reasons articulated 
previously.  The examiner further indicated that the Veteran's 
claim of continuous symptoms was not supported by the medical 
evidence of record or current diagnoses.

Given the evidence of record, the Board finds the preponderance 
of the evidence is against a finding of service connection for a 
back disability in this case.  While the Veteran was treated for 
muscle strain in service, subsequent STRs, including the October 
1996 separation examination, were negative for any back 
abnormalities.  There is also no evidence of arthritis to any 
degree within one year after discharge from service.  Instead, 
the first pertinent post-service evidence of a chronic back 
disability is dated in 2005, nearly 10 years after discharge from 
service.

In this regard, the United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, 
the lapse of nearly a decade between service and the first 
evidence of pertinent disability is evidence against the 
Veteran's claim for a lumbar spine disability, claimed as back 
pain.

Furthermore, although the Veteran has currently diagnosed chronic 
back disabilities, there is no evidence of record, other than the 
Veteran's statements, linking these disabilities to his period of 
active service, and in particular to his in-service muscle 
strain.  On the contrary, VA examiners indicated in April 2006 
and June 2010 that the currently diagnosed chronic back 
disabilities were not caused by, the result of, or related to the 
Veteran's period of active service or his in-service acute back 
strain of July 2005.  The June 2010 VA examiner attributed the 
Veteran's back disability to age.  In support of these 
conclusions, the examiners found that the Veteran's October 1996 
separation examination was silent for any back problems or 
radiculopathy.  There was also a lack of chronicity and 
continuity of care for 10 years after discharge from service.  
The June 2010 examiner, in particular, also considered the 
Veteran's complaints regarding continuity of symptoms and 
determined the current back disability was not related to the 
condition noted in service. 

The Board finds these examination reports to be highly probative 
evidence on the issue of service connection because the examiners 
provided a rationale and relied on professional training and 
expertise as well as an interview with and examination of the 
Veteran and review of the claims file (including pertinent 
medical history) before reaching these conclusions.  Furthermore, 
the evidence does not otherwise show that the currently diagnosed 
chronic back disabilities originated in service or were the 
result of an injury or disease that was incurred in service.

The Veteran has also submitted statements in support of the 
current claim in which he attributed his current back 
disabilities to his period of active service, and in particular, 
to the July 1995 incident in which he was diagnosed as having 
muscle strain.  The United States Court of Appeals for Veterans 
Claims (Court) has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal knowledge 
and observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 
1313, 1315 (Fed. Cir. 2009).  The Veteran is capable of observing 
symptoms such as back pain, and the Board ultimately finds the 
Veteran's statements in this regard to be credible.  But, he is 
not competent (i.e., professionally qualified) as a lay person to 
diagnose arthritis, degenerative disc disease, sciatica, or 
central disc protrusion or offer an opinion as to the cause of 
such disabilities, and their relationship to service, if any.  
Accordingly, the only competent evidence of record, the VA 
opinions, are negative to the claim and service connection on a 
direct basis is not warranted.  

Even assuming that the Veteran is competent to offer such 
diagnoses and etiological opinions, and the Board were to find 
such statements credible and probative, the Board finds that any 
such lay statements made by the Veteran in this regard are 
entitled to limited probative value since he lacks any medical 
training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, the lay 
statements of record are outweighed by the April 2006 and June 
2010 VA C&P medical opinions (and subsequent addenda) as the 
opinions were based on a physical examination of and interview 
with the Veteran, a review of the claims file and medical 
history, and included a rationale for the opinions.  

As an alternative to establishing the second and third prong in 
Hickson, the Veteran may show a continuity of symptomatology.  
See Barr, 21 Vet. App. At 307; Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997)).  Continuity of symptomatology may be established 
if (1) the condition was "noted" during service; (2) there is 
evidence of post-service continuity of the same symptomatology; 
and (3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96.  
  
The evidence of record does not establish continuity of 
symptomatology in this case.  Although the Veteran was treated 
for muscle strain in service, this condition resolved without 
residuals, according to the April 2006 and June 2010 VA 
examiners.  Even though muscle strain was "noted" in service, 
the Veteran by his own account reported intermittent symptoms 
since that time and the April 2006 and June 2010 VA C&P examiners 
specifically opined that the currently diagnosed chronic back 
disabilities were not caused by, the result of, or related to the 
Veteran's period of active service or his in-service acute back 
strain of July 2005.  In support of these conclusions, the 
examiners found that the Veteran's October 1996 separation 
examination was silent for any back problems or radiculopathy.  
There was also a lack of chronicity and continuity of care for 10 
years after discharge from service.  In light of the medical 
opinion which did not find a link between a current disability 
and service, even taking into account the Veteran's reports of 
intermittent symptoms following service, the Board finds that the 
Veteran's statements as to continuity of symptomatology, even 
though they are competent, credible and probative, are outweighed 
by the more probative medical evidence.  Again, the June 2010 
opinion and the September 2010 addendum are more probative than 
the Veteran's assertions because they were based on a review of 
the history, a physical examination and because a rationale was 
provided.  

As previously stated, entitlement to service connection requires 
a finding that there is a current disability that has a 
relationship to an in-service injury or disease.  In this case, 
there is competent medical evidence showing diagnosed central 
disc protrusion at L5-S1 as well as lumbar DDD with right lumbar 
sensory radiculopathy at L4, S1, and S2, but the preponderance of 
the evidence is against finding that there is a link between 
these disabilities, which first manifested many years after 
discharge from service, and the Veteran's period of active 
service.  The VA examiners did not link the current disabilities 
to active service or the reported continuing symptoms.  
Accordingly, the Board concludes that service connection for a 
chronic back disability, claimed as back pain, is not warranted 
under any theory of causation and this claim, therefore, must be 
denied.  

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  
 
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

The VCAA duty to notify was satisfied by way of a letter dated 
November 2005 that fully addressed the notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the service connection claim for back pain on a 
direct and presumptive basis, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was also 
provided with additional notice in May 2006 pursuant to the 
Court's decision in Dingess of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The Veteran's claim was readjudicated 
following this notice by way of a supplemental statement of the 
case (SSOC) dated November 2010.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran also had a period of service in 
the Army Reserves from January 1997 to October 2001.  VA, at the 
Veteran's request, sought pertinent records from the U.S. Army 
Reserve Personnel Command.  See notice letters dated June and 
September 2007.  In October 2007, the Chief of the Personnel 
Support Division provided VA with a certified copy of the 
Veteran's DD Form 214 from his period of active service (i.e., 
December 1993 to December 1996).  It was also noted that 
"[t]here are no medical documents on file at this Command."  
The Board further finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision in this case, particularly 
where, as here, the Veteran steadfastly asserted that his 
currently diagnosed back disability was related to his period of 
active service.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the record does not reflect, nor does the 
Veteran allege, any relationship between his currently diagnosed 
back disability and his period of service in the Army Reserves.  
See Veteran's statements dated April and May 2007; February 2008 
(insisting back pain was related to his period of active 
service). 

The Veteran was afforded VA examinations in connection with the 
current claim.  These examinations evaluated the Veteran's back 
disability in conjunction with his prior history and described it 
in sufficient detail so the Board's evaluation of it was an 
informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007). 

As discussed above, the Veteran's claims were previously before 
the Board in September 2009 and remanded for additional 
evidentiary development, to include obtaining clarification from 
the Veteran regarding SSA records and affording the Veteran a VA 
examination.  The Board finds substantial compliance with the 
September 2009 remand order.  D'Aries, 22 Vet. App. at 105; 
Dyment, 13 Vet. App. at 146-47.  In this regard, the Veteran was 
afforded a VA C&P spine examination in June 2010.  This 
examination report and a subsequent September 2010 examination 
report addendum is associated with the claims file.

The Veteran indicated in correspondence dated May 2007 that he 
had a pending Social Security Disability benefits claim.  VA 
subsequently submitted a computer inquiry to SSA in an effort to 
obtain these claimed records.  However, correspondence from SSA 
dated October 2007 indicated that there were no SSA records 
pertaining to the Veteran.  The RO contacted the Veteran in 
October 2009 and requested that he provide additional information 
pertaining to the claimed SSA records.  The Veteran did not reply 
to this inquiry and a follow-up request to SSA dated that same 
month indicated that "we presently have no medical on file or 
Unable to located [sic]Medical Record."  In December 2009, the 
RO made a formal finding of unavailability of SSA records for the 
Veteran.  Thereafter, the Veteran was notified of these missing 
records and asked to submit any such records in his possession.  
See 38 C.F.R. § 3.159(e).  

Thus, the Board finds that VA has complied, to the extent 
required, with the duty-to- assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 



ORDER

Service connection for a lumbar spine disability, claimed as back 
pain, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


